Citation Nr: 1017064	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
illegal drug use and sex abuse.

2.	Entitlement to service connection for an acquired 
psychiatric disability to include character dysfunction. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), which denied 
the claims of entitlement to service connection for alcohol 
abuse, illegal drug abuse, sex abuse, character dysfunction 
and a mental disorder.  

In the Veteran's substantive appeal, he requested a hearing 
at his home even though he is incarcerated; however, the VA 
does not provide hearings at Veteran's homes.  The only two 
options available for hearings are local hearings with a 
travel Board member or a hearing in Washington, D.C.  A 
clarification letter was sent to the Veteran informing him of 
his options.  The letter informed the Veteran that if he did 
not respond within 30 days from the date of the letter, the 
Board would assume that he did not wish to receive a hearing.  
The Veteran did not respond.  Therefore, the Veteran's 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  The Veteran's alcohol abuse, illegal drug abuse and sex 
abuse were a result of his own wilful misconduct.   

2.  Competent evidence of a nexus between an acquired 
psychiatric disability to include character dysfunction and 
active military service is not of record. 


CONCLUSIONS OF LAW

1.  Alcohol abuse, illegal drug abuse and sex abuse were not 
incurred in the line of duty.  38 U.S.C.A. §§ 101(16), 
105(a), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301(d), 
3.303 (2009).

2.  An acquired psychiatric disability to include character 
dysfunction was not incurred in military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.9 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 
II.  Analysis 

The Veteran contends that he incurred an acquired psychiatric 
disability to include character dysfunction while in service.  
He also states that his service lead to alcohol abuse, drug 
abuse and perverted sexual behavior.  While the Veteran has 
current diagnoses of major depressive disorder, pedophilia, 
adult antisocial disorder, personality disorder, 
polysubstance abuse and alcohol dependence, there is no 
competent evidence of record showing that his disabilities 
began in service or are in any way related to service.  

The Veteran's entrance examination dated in February 1966 
indicates that he was psychiatrically normal upon his 
entrance in service.  In reviewing the service treatment 
records, there were no complaints or notations of mental 
disabilities, substance abuse or sexual misconduct.  Upon 
separation from service in January 1969, the Veteran was 
found psychiatrically normal and did not report any 
depression or anxiety or history of depression or anxiety and 
was released from service with an honorable discharge.  

The Veteran's mental health records from the Department of 
Corrections show that he suffered from a head injury at the 
age of twelve when he fell off a building.  He also reported 
being physically abused by his father when he was a child.  
He stated that his mother died in a car accident when he was 
14 and that he suffered from PTSD as a result.  However, no 
diagnosis of PTSD is of record.  He asserted that his parents 
were alcoholics and that he was possibly exposed to fetal 
alcohol syndrome.  He also reported attempting suicide in 
1998.  The Veteran's medical records do not relate any of his 
problems to his period of service.  

With regard to the Veteran's claims of service connection for 
alcohol abuse, illegal drug abuse and sex abuse, these 
conditions were the result of the Veteran's own willful 
misconduct.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(c)(3).  
As a result, disability pension is not payable for these 
actions.  The Veteran has not asserted that he himself was 
abused in service, but rather that he committed offensive 
acts against women while in service and also committed 
pedophilia after service.  No compensation is awarded for the 
Veteran's own misdeeds.  

For purposes of entitlement to benefits with regard to a 
personality disorder, the law provides that a personality 
disorder, characterized by pathological trends in the 
personality structure manifested by a lifelong pattern of 
behavior is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  As a 
matter of law, the Veteran's claim of entitlement to service 
connection for character dysfunction is denied.  

Furthermore, there is no competent evidence showing that the 
Veteran's psychiatric disorder, to include depression or 
anxiety, is related to his service.  The Veteran did not 
present for depression or anxiety in service and there are no 
records indicating that the Veteran's depression or anxiety 
is in any way related to service.  

The Board is aware of the Veteran's contentions that his 
disabilities are related to his service and notes that he is 
capable of reporting his personal observations concerning his 
mental capacity.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as a lay person without medical training, 
the Veteran is not qualified to provide a diagnosis or to 
determine etiology of these disabilities, particularly in a 
case such as this, where no supporting medical evidence has 
been presented.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Veteran's lay statements are 
entitled to no probative value in this regard.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the Veteran's claims.  Thus, the appeal is 
denied.




III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The aforementioned notice requirements were satisfied in a 
notification letter issued in October 2007.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records and correctional facility treatment records 
have been obtained.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claims; 
however, given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that alcohol abuse, illegal drug use, sex abuse or 
an acquired psychiatric disability to include character 
dysfunction may be associated with service.  The Board finds 
that the evidence does not reflect competent evidence showing 
a nexus between service and the Veteran's claimed 
disabilities.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims of service connection for 
alcohol abuse, illegal drug use, sex abuse and an acquired 
psychiatric disability to include character dysfunction.  See 
38 C.F.R. § 3.159(c)(4).  Again, the post-service treatment 
records provide no basis to grant the claims.  

The outcome of the Veteran's claims hinges on what occurred, 
or more precisely what did not occur, during service, the 
Veteran's wilful misconduct and current disabilities.  In the 
absence of evidence of demonstrating a current disability and 
medical evidence relating that disability to service, a VA 
examination is not needed.  Because the evidence of record is 
sufficient to make a decision on the claims, VA is not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the claimed disabilities and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is not 
present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for alcohol abuse, illegal 
drug use and sex abuse is denied.

Entitlement to service connection for an acquired psychiatric 
disability to include character dysfunction is denied. 



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


